PER CURIAM.
Appellant and one Walker were convicted of housebreaking and larceny. Relying on the McNabb case, 318 U.S. 332, 63 S.Ct. 608, 87 L.Ed. 819, appellant complains of the admission in evidence of a confession which he made on the day after his arrest. But this confession was a mere reiteration of one which appellant made within 15 or 20 minutes after his arrest and which was properly introduced in evidence. Since there was no “inexcusable detention for the purpose of illegally extracting evidence” and no “disclosure induced by illegal detention,” United States v. Mitchell, 322 U.S. 65, 67, 70, 64 S.Ct. 896, 897, 88 L.Ed. 1140, the principle of the McNabb case does not apply. The admission of the later confession was probably not erroneous and certainly not prejudicial. Appellant’s other contentions are likewise without merit.
Affirmed